J-A17028-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 DANIEL CALL                              :
                                          :
                    Appellant             :   No. 3453 EDA 2018

     Appeal from the Judgment of Sentence Entered November 5, 2018
   In the Court of Common Pleas of Montgomery County Criminal Division
                     at No(s): CP-46-CR-0003669-2014

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 DANIEL CALL                              :
                                          :
                    Appellant             :   No. 3454 EDA 2018

     Appeal from the Judgment of Sentence Entered November 5, 2018
   In the Court of Common Pleas of Montgomery County Criminal Division
                     at No(s): CP-46-CR-0001941-2015


BEFORE: PANELLA, P.J., OLSON, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY OLSON, J.:                       FILED SEPTEMBER 26, 2019

      Appellant, Daniel Call, appeals from the judgment of sentence entered

on November 5, 2018, following the revocation of his probation. We affirm.

      The trial court summarized the facts and procedural history of this case

as follows:

      [Appellant] was arrested and charged with retail theft as a [f]elony
      of the third[-]degree on each of the above-listed [trial court]
      dockets. After sentencing, while on probation, [Appellant] was
J-A17028-19


       charged with the purchase and possession of narcotics in
       Philadelphia in violation of his probation[,] among other violations,
       and brought to a violation of probation hearing. [Appellant]
       waived his Gagnon I hearing and proceeded to a contested
       Gagnon II hearing.[1]

       The Commonwealth presented evidence that [Appellant] had
       signed a copy of the [r]ules and [c]onditions governing
       [p]robation and [p]arole. Then, Officer Joseph McCauley testified
       as a member of the Narcotics Strike Force of the Philadelphia
       Police Department with 22 years of experience.      On December
       2, 2017, Officer McCauley was conducting surveillance at Jasper
       and Hart Lane in Philadelphia where he observed an individual
       identified as Mr. Cooks engage in a conversation with a female,
       accept [United States][c]urrency, reach into his front pants
       pocket, retrieve items, and hand them to the female. [Next,] Mr.
       Cooks went into [a] lot [on] East Hart Lane, took items from a
       black bag, and placed those items into his front pants area.
       [Appellant] then approached Mr. Cooks, engaged in a brief
       conversation, [Appellant] gave United States [c]urrency to Mr.
       Cooks, and [Appellant] received an item or items from Mr. Cooks’
       front pants area. [Appellant] left the area, and was arrested.

       Officer McCauley observed 70 packages recovered from the lot Mr.
       Cooks entered, and the same items recovered from Mr. Cooks, all
       with the same [depiction of] Dracula [on the] packaging. Some
       of the packages with the Dracula stamp were tested and contained
       acetyl fentanyl. [In an order entered on November 5, 2018, the
____________________________________________


1 Gagnon v. Scarpelli, 411 U.S. 778 (1973); see also Commonwealth v.
Moriarty, 180 A.3d 1279, 1282 n.2 (Pa. Super. 2018) (citation omitted)
(explaining that when a probationer is detained pending a revocation hearing,
due process requires a probable cause determination at a pre-revocation
hearing (Gagnon I hearing) to believe a violation was committed; upon a
finding of probable cause, a second, more comprehensive hearing (Gagnon
II hearing) follows before the court makes a final revocation decision).
“Where the court holds a revocation hearing, based on new criminal charges,
before the defendant's trial on the new charges, the proceeding is commonly
known as a “Daisey–Kates hearing.” Id. at n.3, citing Commonwealth v.
Kates, 305 A.2d 701 (Pa. 1973). Here, the parties and trial court refer to
Appellant’s revocation hearing as a Gagnon II hearing.          For ease of
discussion, we use that terminology as well.



                                           -2-
J-A17028-19


       trial c]ourt found [Appellant] in violation of his probation due to
       his possession and purchase of narcotics. On Docket 3669-14,
       [Appellant’s] probation and parole [were] revoked, and
       [Appellant] was sentenced to serve the balance of his sentence,
       12 months [and] 29 days, in county prison, to be eligible for re-
       parole after time-served. On Docket 1941-15, [Appellant’s]
       probation and parole [were] revoked and [Appellant] was
       remanded to serve the balance of his sentence, 12 months [and]
       29 days, eligible for re-parole after serving time-served. No
       further probation was imposed.

Trial Court Opinion, 12/24/2018, at 1-2. This timely appeal resulted.2

       On appeal, Appellant presents the following issue for our review:

       Did the trial court commit an error of law when it relied on hearsay
       evidence when making its [] decision [to revoke Appellant’s
       probation], thus requiring a new hearing?

Appellant’s Brief at 2.

       Appellant argues that “[b]ecause Officer McCauley never witnessed

[Appellant] being stopped or any items from his person being seized,” the trial

court erred by relying upon inadmissible hearsay testimony from Officer

McCauley regarding “things that happened outside of this presence[.]” Id. at

18 and 16. Specifically, Appellant argues:

       Officer McCauley’s testimony comprised the entirety of the
       Commonwealth’s evidence.         There was no admission by
       [Appellant] that he violated his probation. The only competent
       evidence here is that [Appellant] paid another man for an unseen
       item and other people also paid the same man for unseen items.
       That information might be enough for probable cause to search,
       but it is not evidence by a preponderance of the evidence that
____________________________________________


2  Appellant filed a timely notice of appeal on November 29, 2018. Appellant
filed a concise statement of errors complained of on appeal pursuant to
Pa.R.A.P. 1925(b) on December 17, 2018. The trial court issued an opinion
pursuant to Pa.R.A.P. 1925(a) on December 24, 2018.

                                           -3-
J-A17028-19


     [Appellant] possessed drugs. If the trial court did not know –
     through the repeated attempts by the prosecutor to elicit improper
     hearsay testimony – that [Appellant] was allegedly later found
     with drugs, there is no way the trial court would have found that
     [Appellant] violated his parole. [Appellant] could have been
     buying anything from Mr. Cooks.

Id. at 20-21 (emphasis in original). Appellant contends that the error was

not harmless and he is entitled to a new hearing. Id. at 21.

     “[I]n an appeal from a sentence imposed after the court has revoked

probation, we can review the validity of the revocation proceedings, the

legality of the sentence imposed following revocation, and any challenge to

the discretionary aspects of the sentence imposed.” Commonwealth v.

Wright, 116 A.3d 133, 136 (Pa. Super. 2015) (citation omitted).

     This Court has previously determined:

     Revocation of a probation sentence is a matter committed to the
     sound discretion of the trial court and that court's decision will not
     be disturbed on appeal in the absence of an error of law or an
     abuse of discretion. When assessing whether to revoke probation,
     the trial court must balance the interests of society in preventing
     future criminal conduct by the defendant against the possibility of
     rehabilitating the defendant outside of prison. In order to uphold
     a revocation of probation, the Commonwealth must show by a
     preponderance of the evidence that a defendant violated his
     probation. The reason for revocation of probation need not
     necessarily be the commission of or conviction for subsequent
     criminal conduct. Rather, this Court has repeatedly acknowledged
     the very broad standard that sentencing courts must use in
     determining whether probation has been violated. A probation
     violation is established whenever it is shown that the conduct of
     the probationer indicates the probation has proven to have been
     an ineffective vehicle to accomplish rehabilitation and not
     sufficient to deter against future antisocial conduct.




                                     -4-
J-A17028-19



Commonwealth v. Colon, 102 A.3d 1033, 1041 (Pa. Super. 2014) (cleaned

up).

       On review of a claim that the evidence was insufficient to support a

revocation, we view all the evidence and reasonable inferences in the light

most favorable to the Commonwealth and we do not reweigh the evidence or

make credibility determinations because such determinations were for the

revocation court. See Commonwealth v. Perreault, 930 A.2d 553, 558 (Pa.

Super. 2007).

       “The threat of revocation may be executed on the basis of an arrest and

evidence of some facts in addition.” Commonwealth v. Moriarty, 180
A.3d 1279, 1286 (Pa. Super. 2018) (citation omitted) (emphasis in original).

“[W]hen the basis for revocation arises from the advent of intervening criminal

conduct, a [revocation] hearing may be held prior to any trial arising from

such criminal conduct.” Id. at 1287. Moreover, even if a defendant is later

acquitted of the underlying criminal charges, “factual support of the earlier

revocation of probation is not necessarily removed, and the revocation may

still stand.” Commonwealth v. Tomczak, 381 A.2d 140, 142 (Pa. Super.

1977).

       Hearsay is not admissible at a violation of probation hearing absent a

finding of good cause for not allowing confrontation.   See Commonwealth

v. Allshouse, 969 A.2d 1236, 1241 (Pa. Super. 2009) (citation omitted). The

admission of hearsay evidence at a revocation of probation hearing is

harmless where there is other admissible evidence that a defendant willfully

                                     -5-
J-A17028-19



violated the terms of probation. Compare id. at 1241-1242 (where parolee

was accused of violating no-contact order with female victim, letter from

victim's mother and police report concerning altercation between victim and

defendant were inadmissible hearsay absent finding of good cause for not

allowing confrontation; error was not harmless, because without hearsay,

there was no admissible evidence that defendant willfully violated no-contact

order).

     Here, the revocation court determined:

     [T]he evidence showed that Mr. Cooks was engaged in the sale of
     illegal narcotics.   He engaged in multiple hand to hand
     transactions where he exchanged items from his front pants
     pocket area for United States [c]urrency. Officer McCauley
     observed that the items in the front pants pocket area came from
     a black bag in a nearby lot.

                          *           *           *

     [Appellant] received items from Mr. Cooks front pants pocket area
     that Mr. Cooks took out of the black bag in the lot. [Appellant]
     paid United States currency for those items in an exchange a
     seasoned Narcotics Strike officer believed was an illegal drug sale.
     That evidence, viewed in the light most favorable to the
     Commonwealth, by a preponderance of the evidence, shows that
     [Appellant] violated the condition while on probation or parole that
     he not engage in the illegal possession or sale of illegal drugs.
     Further, [Appellant’s] actions in engaging in that conduct while on
     probation or parole shows that probation has been ineffective in
     rehabilitating [Appellant] and deterring antisocial behavior. Thus,
     the Commonwealth met its burden of proof that [Appellant]
     violated the terms of his probation or parole.

Trial Court Opinion, 12/24/2018, at 4-5.

     In this case, Officer Joseph McCauley of the Philadelphia Police

Department testified at the revocation of probation hearing. N.T., 11/5/2018,

                                    -6-
J-A17028-19



at 21-38. Officer McCauley is a member of the Narcotics Strike Force and has

22 years of experience as a police officer. Id. at 21-22. His job is to conduct

“open-air drug sale” surveillance. Id. at 22. He set up surveillance at the

corner of Jasper Street and Hart Lane, on the day in question, where he

“conducted numerous surveillances on that block and in that area.” Id. at 23.

Officer McCauley witnessed an unknown female and a man, later identified as

Mr. Cooks, conduct a hand-to-hand transaction. Id. at 23. Mr. Cooks handed

items to the female, taken from inside his pants, in exchange for United States

currency. Id. at 24. Afterwards, Mr. Cooks took items from a black bag from

a lot on Hart Lane and put them inside the front of his pants. Id. Officer

McCauley testified that he believed that the black bag was “a stash location”

for narcotics and that he witnessed a drug transaction. Id. Officer McCauley

then witnessed Appellant engage in an identical hand-to-hand transaction with

Mr. Cooks. Id. at 24-25. Officer McCauley subsequently identified Appellant,

arrested him, and took him to the police station. Id. at 26-27, 31, and 37-38.

      Upon review, Appellant is correct that Officer McCauley did not witness

the actual recovery of drugs from Appellant, Mr. Cooks, and/or the black

“stash” bag and that said evidence constituted hearsay. Nevertheless, Officer

McCauley made several direct observations as an experienced police officer

and seasoned member of the Narcotics Strike Force. Officer McCauley testified

that he believed that Mr. Cooks sold narcotics to Appellant based upon the

interactions he personally witnessed between Mr. Cooks and Appellant, as well

between Mr. Cooks and an unknown female. In light of Appellant’s subsequent

                                     -7-
J-A17028-19



arrest, taken together with the aforementioned competent and compelling

evidence of the surrounding circumstances, we reject Appellant’s argument

that he could have been buying “anything” from Mr. Cooks.        In sum, the

revocation court relied upon Officer McCauley’s testimony, including the

uncontroverted recitation of his direct observations in determining that the

Commonwealth proved, by a preponderance of the evidence,3 that Appellant

violated the terms of his probation by purchasing drugs4 and that probation

proved ineffective as a means of rehabilitation in this case.       As such,

Appellant’s sole appellate issue lacks merit.

       Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/26/19




____________________________________________


3    There was sufficient probative value in Officer McCauley’s direct
observations to show that it was more probable than not that Appellant was
engaged in the process of purchasing narcotics while on probation. This is all
that the Commonwealth needed to prove.
4  There is no dispute that Appellant was aware that possession and use of
narcotics was a violation of the terms and conditions of his probation.

                                           -8-